DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the implanted fluid delivery device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the limitation “an implanted fluid delivery device” in line 1 is preamble and is not a positive limitation.
Claim 2 recites the limitation "the implanted fluid delivery device" in line 4; the limitation “the reservoir” in line 5.  There are insufficient antecedent basis for the limitations in the claim.  It is noted that the limitation “a reservoir of an implanted fluid delivery device” in lines 1-2 is preamble and is not a positive limitation.
Claim 3 recites the limitation "the implanted fluid delivery device" in line 4; the limitation “the reservoir” in line 5.  There are insufficient antecedent basis for the limitations in the claim.  It is noted that the limitation “a reservoir of an implanted fluid delivery device” in lines 1-2 is preamble and is not a positive limitation.
Claim 5 recites the limitation "the imaginary vertical center axis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "the oriented direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the implanted fluid delivery device" in line 4; the limitation “the reservoir” in line 5.  There are insufficient antecedent basis for the limitations in the claim.  It is noted that the limitation “a reservoir of an implanted fluid delivery device” in lines 1-2 is preamble and is not a positive limitation.
Claim 11 recites the limitation "the implanted fluid delivery device" in line 4; the limitation “the reservoir” in line 5; the limitation “the probe” in lines 7-8.  There are insufficient antecedent basis for the limitations in the claim.  It is noted that the limitation “a reservoir of a fluid delivery device implanted” in lines 1-2 is preamble and is not a positive limitation.
Claim 12 recites the limitation "the contents" in line 1.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites the limitation "the septum" in line 2.  There is insufficient antecedent basis for the limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gofeld et al. (Ultrasound-Guided Intrathecal Pump Access and Prevention of the Pocket Fill, pages 607-611).
Regarding claim 1, Gofeld discloses a method of safely refilling a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling the pump), the method comprising: 
guiding a bent or angled needle (e.g. Huber needle H1 is a bent/angle needle; Fig. 3 shows that a needle H1 placed angled relative to a surface of the skin) into the reservoir (Fig. 3 shows the needle inserted into the septum shown in darker rectangular shade compared to the other parts of the pump, page 608, right column, lines 28-40 explains fluid delivered into the reservoir) while observing an image of an implanted fluid delivery device (page 608, col. 2, lines 9-10, 27-33 & Figs. 1 & 3 show an ultrasound/transducer device, page 608, right col., lines 28-33 explains insertion of the needle while observing ultrasound image) and with the bent or angled needle H1 being oriented in a direction that faces away from an imaging device probe (Fig. 3 shows the needle facing opposite the transducer direction) oriented in a substantially vertical orientation and overlying the implanted fluid delivery device (Figs. 2-3 show the transducer device placed substantially vertical to the device/skin).  
Regarding claim 2, Gofeld discloses a method of preventing pocket fill during refilling or accessing a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump), the method comprising: 
positioning an imaging device probe (a transducer device) in a tilted and substantially vertical orientation and overlying an implanted fluid delivery device in order to obtain an image of the implanted fluid delivery device and locate a reservoir (Fig. 3 shows that the transducer device positioned in a tilted and substantially vertical orientation, page 608, right column, lines 28-40 explains the position of the transducer and observing the image); and 
guiding a bent or angled needle (Fig. 3 shows a Huber needle H1 placed angled relative to a surface of the skin) into the reservoir (Fig. 3 shows the needle inserted into ta septum shown in darker rectangle shade compared to the other parts of the pump, page 608, right column, lines 28-40 explains fluid delivered into the reservoir) while observing the image (Fig 1 shows the device seen using an ultrasound/transducer device, page 608, right column, lines 28-40 explains insertion of needle while observing ultrasound image) and with the bent or angled needle H1 being oriented in a direction that faces away from the probe, (see Fig. 3 shows the needle H1 facing opposite the transducer direction). 
Regarding claim 3, Gofeld discloses a method of preventing pocket fill during refilling or accessing a reservoir of an implanted fluid delivery device (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump), the method comprising: 
positioning an imaging device probe (a transducer device, in Fig. 3) in a substantially vertical orientation and overlying the implanted fluid delivery device in order to obtain an image of the implanted fluid delivery device and locate the reservoir (Fig. 3 shows the transducer device is positioned in a substantially vertical orientation, page 608, right column, lines 28-40 explains the position of the transducer device and observing the image); and
guiding a bent or angled needle (Fig. 3 shows that Huber needle H1 is tilted/angled relative to a surface of the skin) into the reservoir while observing the image (Fig. 1 shows the device seen by using an ultrasound device, right 608, right column, lines 28-33 explains an insertion of needle while observing ultrasound image) and with the bent or angled needle being oriented in a direction that faces away from the probe, see Fig. 3.  
Regarding claim 8, wherein the probe is an ultrasound transducer or integrated ultrasound device.  The Fig. 3 describes that the probe is an ultrasound transducer. 
Regarding claim 9, wherein the implanted fluid delivery device is an implanted infusion pump (page 608, left column, lines 35-38 states an implanted infusion pump).  
Regarding claim 10, Gofeld discloses a method of safely refilling a reservoir of an implanted fluid delivery device in a manner that prevents pocket fill (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump), the method comprising: 
positioning an imaging device probe (a transducer device, in Fig. 3) in contact with a skin surface and in a substantially vertical orientation overlying the implanted fluid delivery device (Fig. 3 shows that the transducer device is placed over a skin surface, and substantially vertical orientation over the implanted device);
obtaining an image of the implanted fluid delivery device and locating the reservoir in said image (Fig. 1 shows that the device seen using an ultrasound device, page 608, right column, lines 28-33 explains insertion of needle while observing ultrasound image); and 
guiding a bent or angled needle (Huber needle H1) into the reservoir while observing the image and with the bent or angled needle being oriented in a direction that faces away from the probe (Fig. 3 shows the needle H1 facing opposite the transducer direction).  
Regarding claim 11, Gofeld discloses a method of preventing pocket fill during refilling or accessing a reservoir of a fluid delivery device implanted in a patient (Figs. 3-4, page 608, right column, lines 20-33 describes the method of refilling/inserting the pump), the method comprising: 
positioning an ultrasonic transducer in a substantially vertical orientation on a patient in a manner which overlies the implanted fluid delivery device (Fig. 3 shows that the transducer device is being tilted/angled on the skin surface)
 in order to obtain an image of the implanted fluid delivery device (Fig. 1 shows the device seen using an ultrasound device, page 608, right column, lines 28-33 explains insertion of needle while observing ultrasound image) and locate the reservoir in said image (Fig. 1 shows the ultrasound image showing port as P and device surface as arrows); and 
during the positioning, guiding a bent or angled needle H1 into the reservoir while observing the image (Fig. 1 shows the device seen using an ultrasound device, page 608, right column, lines 28-33 explains an insertion of the needle while observing ultrasound image) is oriented in a direction that faces away and while the bent or angled needle is oriented in a direction that faces away from the probe and within a predetermined angular range (Fig. 3 shows the needle facing opposite the transducer direction, the needle is being placed at an angle relative to the skin).  
Regarding claim 12, Gofeld further discloses a seal that seals the contents of the reservoir (page 610, right column, lines 18-20 explains the port made of rubber material which can seal the contents of the reservoir), and the needle penetrating the seal at an inclination or with a curvilinear profile, Figs. 2-3.  
Regarding claim 13, wherein the seal is provided as a self-sealing septum (page 610, right column, lines 18-20 explains the port made of rubber material, which is seal sealing material).  
Regarding claim 14, further comprising positioning the imaging device probe (transducer device) to partially overlay the septum in the substantially vertical orientation (Fig. 3 shows the transducer device being placed over the device and the port substantially vertical to the skin surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gofeld et al. (Ultrasound-Guided Intrathecal Pump Access and Prevention of the Pocket Fill, pages 607-611).
Regarding claims 4-5, Gofeld discloses the method of claim 3 above; wherein the substantially vertical position is angle relative to an imaginary vertical center axis of the reservoir (Fig. 3 shows the transducer placed at an angle relative to the vertical axis), but fails to explicitly discloses wherein the imaging device probe being placed at substantially vertical position is angle of between 0-30 degrees; or 0-30 degrees relative to an imaginary vertical center axis of the reservoir. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to have placed the imaging device probe (transducer device) at an angle in between 0-30 degrees (or 0-10 degrees) relative to an imaginary vertical center axis of the reservoir, since it has been held that discovering an optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would have been to allow complete view of the port for precise insertion of the needle. 
Regarding claim 6, Gofeld discloses the method of claim 3 above.  Gofeld discloses that the bent/angled needle being oriented in the direction of an angle, but fails to disclose that the angle of the oriented direction is between 0-45 degrees relative to imaginary vertical plane bisecting the probe.
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to have the oriented direction being formed an angle of between 0-45 degrees relative to an imaginary vertical plane bisecting the probe, since it has been held that discovering an optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would have been to allow complete view of the port for precise insertion of the needle. 
Regarding claim 7, Gofeld discloses the method of claim 3 above.  Gofeld discloses that the bent or angle needle is bent at angle, but fails to disclose that the bent angle in a range of 90-150 degrees.
It would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to have used an angled needle of between 90-150 degrees, since it has been held that discovering an optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would have been to allow complete view of the port for precise insertion of the needle close to the ultrasound transducer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783